PER CURIAM.
The petition for writ of habeas corpus is treated as an appeal, pursuant to section 39.413(1), Florida Statutes (1987), from an order denying the petitioner-parents’ motion for release of their child from shelter care. Since the order, rendered upon a hearing on September 14, 1989, is supported neither by findings nor evidence of the criteria required for the continuation of shelter care under section 39.402(8)(a), the order is reversed. Upon remand the trial court is directed forthwith to enter an order terminating shelter placement and returning custody of the child to his parents.
Rehearing is dispensed with.